DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/6/2022 has been entered.
The drawings were received on 7/6/2022.  These drawings are accepted.
The objections over the Claims and Drawings as presented in the Office Action mailed 4/6/2022 have been withdrawn based on the amendment filed 7/6/2022.
The rejections under 35 U.S.C.112(b) and under 35 U.S.C. 103 as presented in the Office Action mailed 4/6/2022 have been withdrawn based on the amendments filed 7/6/2022.

Reasons for Allowance
Claims 1, 2, 4-17, and 19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest an optical element comprising a light incident section for receiving light directly from a light source, a light exit section having a focal plane, and a third section that directs light from the light incident section toward the light exit section in a predetermined manner to generate a predetermined low beam or high beam distribution, the light incident section, the light exit section, and the third section are implemented integrally, and the third section has a recess, a surface of the recess correspondingly forming a first light-refractive surface facing the light incident section, a second light-refractive surface facing the light exit section, and a light-reflective surface between the first light-refractive surface and the second light-refractive surface, a focal plane of at least a portion of the first light-refractive surface at least approximately coincides with the focal plane of the light exit section, as specifically called for in the claimed combinations.
The closest prior art, Nishimura et al. (US 2017/0130923) does not disclose the third section has a light-reflective surface between the first light-refractive surface and the second light-refractive surface, a focal plane of at least a portion of the first light-refractive surface at least approximately coincides with the focal plane of the light exit section, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Nishimura et al. reference in the manner required by the claims.
While an optical element having a light incident section, light exit section, and third section integral with one another, the third section having a recess forming a first a first light-refractive surface facing the light incident section and a second light-refractive surface facing the light exit section is known in the art, the combination of the arrangement of the light incident section, light exit section, and recessed third section with the third section has a light-reflective surface between the first light-refractive surface and the second light-refractive surface, a focal plane of at least a portion of the first light-refractive surface at least approximately coincides with the focal plane of the light exit section is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875